Name: 84/262/EEC: Commission Decision of 4 May 1984 concerning the implementation by Belgium of certain measures to adjust capacity in the fisheries sector, pursuant to Council Directive 83/515/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  fisheries;  Europe;  production
 Date Published: 1984-05-17

 Avis juridique important|31984D026284/262/EEC: Commission Decision of 4 May 1984 concerning the implementation by Belgium of certain measures to adjust capacity in the fisheries sector, pursuant to Council Directive 83/515/EEC (Only the French and Dutch texts are authentic) Official Journal L 131 , 17/05/1984 P. 0042 - 0042*****COMMISSION DECISION of 4 May 1984 concerning the implementation by Belgium of certain measures to adjust capacity in the fisheries sector, pursuant to Council Directive 83/515/EEC (Only the Dutch and French texts are authentic) (84/262/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 83/515/EEC of 4 October 1983 concerning certain measures to adjust capacity in the fisheries sector (1), and in particular Article 7 (1) thereof, Whereas the Government of Belgium intends to introduce a system of financial aids for measures involving the permanent reduction of production capacity in the fisheries sector; whereas, on 10 January and 28 February 1984, it communicated the information concerning this scheme required under Article 6 of Directive 83/515/EEC; Whereas, in accordance with Article 7 of the said Directive, the Commission has considered whether, having regard to their compatibility with the Directive and to the other structural measures existing or planned in the fisheries sector, the measures contemplated fulfil the conditions for a financial contribution from the Community; Whereas this Decision does not relate to national aid referred to in Article 12 of the said Directive; Whereas this Decision is in accordance with the opinion of the Standing Committee on Fisheries Structures, HAS ADOPTED THIS DECISION: Article 1 The measures which Belgium intends to take to implement a financial aid scheme for measures involving the permanent reduction of production capacity in the fisheries sector fulfil the conditions for a financial contribution from the Community. Article 2 This Decision shall not apply to national aid referred to in Article 12 of Directive 83/515/EEC. Article 3 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 4 May 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 290, 22. 10. 1983, p. 15.